Citation Nr: 1119590	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to service connection for a traumatic brain injury, with blurred vision, vertigo, dizziness and memory loss.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for pseudofolliculitis barbae.

5.  Entitlement to service connection for a lumbar strain.

6.  Entitlement to service connection for bursitis of the left hip.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to March 2006, from April to June 2006, and from May 2007 to June 2008.  

This matter is on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned in February 2011.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  At his hearing before the Board in February 2011, the Veteran requested that his claims for entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee, as well as entitlement to service connection for residuals of a traumatic brain injury, migraines, pseudofolliculitis barbae, a lumbar strain, bursitis of the left hip and tinnitus be withdrawn.

2.  The Veteran has credibly reported experiencing stressors that are related to the fear of hostile military or terrorist activity, and he has been diagnosed with PTSD by a VA psychologist based on those experiences.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to rating in excess of 10 percent for patellofemoral syndrome of the left knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to service connection for a traumatic brain injury, with blurred vision, vertigo, dizziness and memory loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to service connection for migraines have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

4.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

5.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to service connection for a lumbar strain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

6.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to service connection for a bursitis of the left hip have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

7.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

8.  An acquired psychiatric disorder, diagnosed as PTSD, is attributable to active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Issues on Appeal

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202.

Here, at his hearing before the Board in February 2011, the Veteran expressed his desire to withdraw his appeals for entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee, as well as entitlement to service connection for residuals of a traumatic brain injury, migraines, pseudofolliculitis barbae, a lumbar strain, bursitis of the left hip and tinnitus.

In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over the withdrawn issues and, as such, must dismiss the appeal of these claims.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for PTSD when there is a showing of: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

In general, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2009); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Otherwise, the Veteran's stressors must be corroborated by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 (2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In this case, the Veteran is claiming entitlement to service connection for PTSD based on the following stressors:
* Two incidents where his unit received sniper fire while on patrol in Iraq, although the sniper was never found or identified in either case; 
* Operating with his unit in Iraq in the vicinity of explosions caused by a "terrorist," although this person was not specifically identified.  

This claim was denied based on the RO's conclusion that the Veteran had not "engaged in combat with the enemy," and that his stressor statements lacked sufficient specificity in order to be corroborated.  In this regard, the Board notes that his personnel records do not indicate that he was in receipt of the Combat Action Ribbon, nor do they indicate receipt of any personal decorations normally associated with combat, such as a Purple Heart Medal or a Bronze Star Medal.  Therefore, the Board concludes that the evidence does not indicate that he has engaged in combat with the enemy.  Accordingly, under typical circumstances, his stressors require corroboration.  

However, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  These amendments apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Here, because the Veteran's claim was appealed prior to July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

Importantly, these recent regulatory changes have eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity; as long as a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

In this case, the Board concludes that service connection for PTSD is warranted, based on the amended regulations.  Specifically, the stressors listed by the Veteran (as noted above) are characterized by a generalized fear of incoming sniper fire and potential terrorist activity.  Moreover, in view of his specialty as a Marine rifleman,  the Veteran's statements are consistent with the places, types, and circumstances of his service.  

Additionally, the Veteran has been diagnosed on multiple occasions with PTSD resulting from these experiences by VA mental health professionals.  Of particular note, he underwent VA examinations in October 2008 and December 2010 specifically to address this issue on appeal.  First, in the October 2008 VA examination, the Veteran recalled the "first day when I was shot at" and that he experienced persistent nightmares about receiving enemy fire.  After an examination of the Veteran's psychiatric symptoms, the examiner diagnosed chronic PTSD, although his symptoms were mild.  

Similarly, at a second VA examination in December 2010, the Veteran again complained of irritability, nightmares and flashbacks to his active duty service.  He specifically recalled "some sniper shots," and when a "bullet ricocheted right in front of him and scared him tremendously."  He has also stated that he now becomes easily startled and that he has a negative perception of people from the Middle East.  Similar to the October 2008 examination, the examiner diagnosed chronic PTSD, and additionally stated that there was a "clear nexus" between his disorder and the stressors he reported.  

Thus, in view of this evidence, the Board determines that the requirements for establishing entitlement to service connection for PTSD under the new regulations contained in 38 C.F.R. § 3.304(f)(3) have been satisfied; and therefore service connection for PTSD is granted.  





ORDER

The issue of entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee is dismissed without prejudice.

The issue of entitlement to service connection for a traumatic brain injury, with blurred vision, vertigo, dizziness and memory loss is dismissed without prejudice.

The issue of entitlement to service connection for migraines is dismissed without prejudice.

The issue of entitlement to service connection for pseudofolliculitis barbae is dismissed without prejudice.

The issue of entitlement to service connection for a lumbar strain is dismissed without prejudice.

The issue of entitlement to service connection for bursitis of the left hip is dismissed without prejudice.

The issue of entitlement to service connection for tinnitus is dismissed without prejudice.

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.  



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


